DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 16 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 6,301,367 (patented 09 October 2001) (“Boyden”).
Claim 16 is drawn to “a removable accessory for an open audio device.” The following table illustrates the correspondence between the claimed accessory and the Boyden reference.
Claim 16
The Boyden Reference
“16. A removable accessory for an open audio device comprising:
Boyden describes an acoustic module 240 corresponding to the claimed removable accessory and used to create an open audio device when module 240 is combined with an eyeglass temple piece 238. Boyden at col. 11 l. 55 to col. 12 l. 43, FIGs.20–22.
“an acoustic transmission line portion comprising a tube with an opening at a distal end; and
Module 240 includes a transmission line extending from a front side of a speaker 242. Id.
“a sleeve portion defining a cavity and having a first opening at one end of the cavity and a second opening at an opposite end of the cavity,
“wherein the first and second openings are sized to receive the open audio device.”
Module 240 includes a sleeve 266 containing two openings configured to slide over an eyeglass temple piece 238. Id.

Table 1
For the foregoing reasons, the Boyden reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3, 6–14 and 17–22 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0239006 (published 01 August 2019) (“Petersen”); US Patent Application Publication 2014/0268016 (published 18 September 2014) (“Chow”) and Boyden.
Claims 4, 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Petersen; Chow; Boyden and US Patent Application Publication 2018/0295455 (published 11 October 2018) (“Eichfeld”).
Claim 1 is drawn to “an open audio device.” The following table illustrates the correspondence between the claimed open audio device and the Petersen reference.
Claim 1
The Petersen Reference
“1. An open audio device, comprising:
The Petersen reference describes a hearing aid configured to be an open audio device as claimed. Petersen at ¶¶ 85–99, FIGs.5, 7, 10. For example, Petersen’s hearing aid may be configured as a pair of glasses with a dipole speaker arranged in the glasses’ temple piece. Id. The dipole speaker radiates openly from the temple piece rather than being directed directly into the ear canal in a closed manner. Id.
“an acoustic radiator that emits front-side acoustic radiation from its front side and emits rear-side acoustic radiation from its rear side;
Petersen’s hearing aid includes a dipole speaker arranged in the glasses’ temple piece. Id. In on example, Petersen implements the dipole speaker with a single speaker. Id. at ¶ 100. One of ordinary skill would understand that a dipole speaker formed by one speaker emits the dipole’s in-phase component as front-side acoustic radiation and emits the dipole’s out-of-phase component as rear-side acoustic radiation. See id. at ¶¶ 90, 92, 100, FIG.5.
“a front acoustic cavity that receives front-side acoustic radiation;
“a rear acoustic cavity that receives rear-side acoustic radiation;
“at least one sound-emitting opening acoustically coupled to the front acoustic cavity or the second acoustic cavity; and
Petersen’s temple piece inherently includes a front acoustic cavity and a rear acoustic cavity to guide acoustic radiation from the radiator to a sound-emitting opening OT1 and second sound-emitting opening OT2, respectively, in order to separately direct sound from a single speaker to openings OT1 and OT2. See id. at ¶¶ 90, 92, 100, FIG.5. Cf. Boyden at FIG.22 (depicting a dipole speaker with an internal baffle, shaped like an ‘L’, blocking the front side of speaker 242 from the rear side of speaker 242, creating a front cavity coupled to opening 252 and a rear cavity coupled to opening 246.)
“a removable accessory comprising an acoustic transmission line that is acoustically coupled to the at least one sound-emitting opening when the removable accessory is attached to the open audio device.”
Petersen does not describe a comparable removable accessory with an acoustic transmission line that is acoustically coupled to any of sound-emitting openings OT1 and OT2.

Table 2
The table above shows that the Petersen reference describes a hearing aid device corresponding to the claimed open audio device. The two devices are not identical because the claimed device includes a removable accessory that forms an acoustic transmission line coupled to a sound-emitting opening in the claimed device, but the Petersen reference does not include a corresponding element.
The differences between the claimed device and Petersen’s hearing aid device are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. As established, Petersen’s hearing aid is configured as an open audio device since it includes a dipole speaker that freely radiates audio to an ear canal without closing the ear canal with a tube, or other type of transmission line.
Similar to the Petersen reference, the Chow reference describes a pair of glasses containing an internal speaker 18 contained within a temple piece 14. Chow at ¶¶ 39, 41, FIGs.2, 4. Chow describes embodiments in which the glasses are outfitted with a removable accessory containing a transmission line in the form of an external sound tube 60, or sound deflecting surface 66, to direct sound from the internal speaker to the user’s ear canal. Id. at ¶¶ 41, 42, FIGs.5–7. The tube 60, or deflecting surface 66, are matched to an opening 46 in the temple piece 14 and extend away from the opening 46 towards an ear canal. See id. at FIGs.4–7. Chow notes that the accessory may merely direct sound to the ear canal without closing the ear canal to ambient sounds. Id. at ¶¶ 41, 42.
The Boyden reference describes several dipole speaker embodiments configured to be worn on a user’s head so front side sound may be directed towards the user’s ear canal without obstructing, or closing, the user’s ear canal. Boyden at Abs., FIGs.3, 16, 20, 23, 25, 26. Boyden recognizes the advantages of sizing the dipole speaker so that the front and rear outlets are separated as much as possible. Id. at col. 2 ll. 52–59, FIG.2.
Based on the combined teachings of Petersen, Chow and Boyden, one of ordinary skill in the art at the time of filing would have reasonably understood that Petersen’s dipole speaker would provide improved performance if openings OT1 and OT2 were separated more than allowed by the space on the temple piece of a pair of glasses. One of ordinary skill in the art would have also reasonably expected that the opening separation may be increased by adding an accessory to the temple piece that is matched to openings OT1 and OT2 and formed to direct sound from OT1 towards the ear canal while sound from OT2 is directed away from the ear canal. Accordingly, it would have been obvious to form an accessory that couples to Petersen’s temple piece (e.g., using mechanical or magnetic means), includes openings matched to openings OT1 and OT2, a baffle to separate sound originating from openings OT1 and OT2 and a transmission line to direct sound from OT1 towards the user’s ear canal while including a cavity to direct sound from OT2 way from the user’s ear canal. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein when the removable accessory is attached to the open audio device, the acoustic transmission line is configured to locate acoustic output of the at least one sound-emitting opening proximate but not in the ear canal opening.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from a dipole opening OT1, through the transmission line towards a user’s ear canal. The Chow and Boyden reference suggest that the accessory’s transmission line should not enter the ear canal, but be located proximate the ear canal to allow for ambient sound to be heard. Chow at ¶ 42; Boyden at col. 7 ll. 9–14, col. 10 ll. 1–9. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the acoustic transmission line comprises a resistive element.”
The Boyden reference likewise teaches and suggests implementing a dipole speaker transmission line accessory with acoustic resistance, such as a foam or fiber. See Boyden at col. 2 ll. 60–64. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“further comprising a processor configured to: provide audio signals to the acoustic radiator; and
“detect attachment of the removable accessory to the open audio device.”
Claim 5 depends on claim 4 and further requires the following:
“wherein the processor is further configured to modify the audio signals based on whether the removable accessory is attached to the open audio device.”
The Petersen reference describes a processor configured to provide audio signals to a dipole speaker. Petersen at ¶ 22, 56, 92, FIG.7. The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden further shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. The Chow reference further teaches and suggests forming the accessory with mechanical or magnetic means to attach the accessory to the glasses’ temple piece. Chow at ¶ 42. However, none of Petersen, Chow or Boyden teaches or suggests detecting attachment of the accessory (claim 4) and responsively modifying the audio signals (claim 5).
The differences between the claimed device and Petersen’s hearing aid device are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Eichfeld reference further teaches and suggests providing multiple accessories to account for different user performance options and different user sizes. Eichfeld at ¶¶ 17, 19, 21, 25, 35, 36, 39, 40. Eichfeld additionally teaches and suggests detecting the type of accessory attached and modifying audio accordingly to account for different acoustic effects of the accessory. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to similarly program Petersen’s processor and to add suitable sensors to detect the type of accessory attached to Petersen’s eyeglass’ temple piece and to adjust sound accordingly (e.g., adjust gain or equalization). For the foregoing reasons, the combination of the Petersen, the Chow, the Boyden and the Eichfeld references makes obvious all limitations of the claims.
Claim 6 depends on claim 1 and further requires the following:
“wherein the removable accessory comprises an elastic material.”
The Boyden reference likewise teaches and suggests implementing a dipole speaker transmission line with acoustic resistance, such as a foam or fiber. See Boyden at col. 2 ll. 60–64. Foams are elastic materials. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the at least one sound-emitting opening comprises:
“a first front sound-emitting opening acoustically coupled to the front acoustic cavity; and
“a first rear sound-emitting opening acoustically coupled to the rear acoustic cavity,
“wherein the acoustic transmission line is acoustically coupled to the front acoustic cavity and the first front sound-emitting opening when the removable accessory is attached to the open audio device, and
“wherein the removable accessory comprises an opening that is acoustically coupled to the rear acoustic cavity and the first rear sound-emitting opening when the removable accessory is attached to the open audio device.”
Petersen’s dipole speaker includes two openings OT1 and OT2 coupled to respective front and rear chambers of a single dipole speaker. Petersen at ¶ 86, FIG.5. The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1, through the transmission line towards a user’s ear canal. One of ordinary skill in the art would have also reasonably considered adding an opening in the rear of the accessory to direct and allow sound from OT2 to be radiated away from the user’s ear canal. See Petersen at FIG.5. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“wherein the opening is sized and shaped to substantially match a size and shape of the first rear sound-emitting opening.”
The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. The rejection also shows the obviousness of directing sound from dipole opening OT2 through a second path away from a user’s ear in order to maximize the effective distance between OT1 and OT2 relative to a user’s ear canal. Reviewing the dipole speaker implementation details provided by Boyden’s disclosure reveals that Petersen’s dipole speaker should include a front cavity and a rear cavity that smoothly transition into the lines/openings that emit front and rear sound. See Boyden at FIGs.10, 17, 22. This suggests forming an accessory to match the size and shape of OT1 and OT2. One of ordinary skill would have readily recognized that this would prevent impedance discontinuities that might negatively impact the frequency response and directional effect of Petersen’s dipole speaker. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the acoustic transmission line is sized and shaped to substantially match a size and shape of the at least one sound-emitting opening.”
The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. The rejection also shows the obviousness of directing sound from dipole opening OT2 through a second path away from a user’s ear in order to maximize the effective distance between OT1 and OT2 relative to a user’s ear canal. Reviewing the dipole speaker implementation details provided by Boyden’s disclosure reveals that Petersen’s dipole speaker should include a front cavity and a rear cavity that smoothly transition into the lines/openings that emit front and rear sound. See Boyden at FIGs.10, 17, 22. This suggests forming an accessory to match the size and shape of OT1 and OT2. One of ordinary skill would have readily recognized that matching size and shape would prevent impedance discontinuities (due to rapidly changing acoustic compliance or inertia) that might negatively impact the frequency response and directional effect of Petersen’s dipole speaker. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the removable accessory comprises a baffle.”
The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. One of ordinary skill in the art would have reasonably configured the accessory with a baffle as claimed to prevent out-of-phase sound from OT2 from destructively interfering with in-phase sound from OT1. Cf. Boyden at FIG.22 (depicting an L-shaped baffle dividing the front cavity coupled to the front of speaker 242 from the rear cavity coupled to the rear of speaker 242). For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 11 depends on claim 7 and further requires the following:
“wherein the removable accessory is configured to cover at least a portion of the first rear sound-emitting opening when the removable accessory is attached to the open audio device.”
The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. The rejection also shows the obviousness of directing sound from dipole opening OT2 through a second path away from a user’s ear in order to maximize the effective distance between OT1 and OT2 relative to a user’s ear canal. This would have reasonably suggested completely covering opening OT2 with the accessory and forming the accessory with a cooperating opening that passes sound emitted from OT2 through a path away from a user’s ear canal. See Petersen at FIG.5; Chow at FIGs.4, 6. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
“wherein the acoustic transmission line has a length and is curved along its length.”
The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. A review of dipole speaker implementation details provided by the Boyden reference would have further taught and suggested forming a dipole transmission line with a curved length. See Boyden at FIGs.10, 17, 22. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein the open audio device comprises audio eyeglasses.”
The Petersen reference similarly describes configuring an open audio device into a pair of glasses. Petersen at FIG.5. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 14 depends on claim 13 and further requires the following:
“wherein the removable accessory extends at an angle relative to a temple piece of the audio eyeglasses.”
The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. A review of accessory implementation details provided by the Chow reference would have further taught and suggested forming the accessory so it extends at an angle relative to the glasses’ temple piece. See Chow at FIGs.5–7. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 15 depends on claim 1 and further requires the following:
“further comprising a set of removable accessories of different sizes, each comprising an acoustic transmission line that is acoustically coupled to the at least one sound-emitting opening when the removable accessory is attached to the open audio device.”
The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. The Eichfeld reference further teaches and suggests providing multiple such accessories to account for different user performance options and different user sizes. Eichfeld at ¶¶ 17, 19, 21, 25, 35, 36, 39, 40. Accordingly, it would have been obvious for one of ordinary skill in the art to provide a user with multiple accessories of different shapes and sizes to accommodate different performance characteristics (e.g., more or less effective separation between OT1 and OT2, cf. Boyden at col. 2 ll. 52–59) and different user sizes. For the foregoing reasons, the combination of the Petersen, the Chow, the Boyden and the Eichfeld references makes obvious all limitations of the claim.
Claim 17 depends on claim 16 and further requires the following:
“further comprising a third opening in the sleeve portion.”
Claim 18 depends on claim 17 and further requires the following:
“wherein when the removable accessory is attached to the open audio device:
“the acoustic transmission line is acoustically coupled to a first sound-emitting opening of the open audio device; and
“the third opening in the sleeve portion is acoustically coupled to a second sound-emitting opening of the open audio device.”
Petersen’s acoustic module 240 does not include a third opening in the sleeve 266. However, the obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. According to Boyden, the removable accessory should include a sleeve 266 to allow the accessory to be mechanically coupled to an eyeglass temple piece. See Boyden at col. 12, ll. 19–36, FIGs.20, 21. In that case, the sleeve would need an opening configured to couple with Petersen’s OT2 while a transmission line extending from the accessory would couple with Petersen’s OT1. See Petersen at FIG.5. For the foregoing reasons, the combination of the Petersen, the Chow, the Boyden and the Eichfeld references makes obvious all limitations of the claim.
Claim 19 depends on claim 18 and further requires the following:
“wherein the acoustic transmission line is sized and shaped to substantially match a size and shape of the first sound-emitting opening, and
“the third opening is sized and shaped to substantially match a size and shape of the second sound-emitting opening.”
The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. The rejection also shows the obviousness of directing sound from dipole opening OT2 through a second path away from a user’s ear in order to maximize the effective distance between OT1 and OT2 relative to a user’s ear canal. Reviewing dipole speaker implementation details provided by Boyden’s disclosure indicates that Petersen’s dipole speaker should include a front cavity and a rear cavity that smoothly transition into the lines/openings that emit front and rear sound. See Boyden at FIGs.10, 17, 22. This suggests forming an accessory to match the size and shape of OT1 and OT2. One of ordinary skill would have readily recognized that this would prevent impedance discontinuities that might negatively impact the frequency response and directional effect of Petersen’s dipole speaker. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 20 depends on claim 16 and further requires the following:
“wherein the acoustic transmission line comprises a resistive element.”
The Boyden reference likewise teaches and suggests implementing a dipole speaker transmission line accessory with acoustic resistance, such as a foam or fiber. See Boyden at col. 2 ll. 60–64. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 21 depends on claim 16 and further requires the following:
“wherein the removable accessory is formed of an elastic material.”
The Boyden reference likewise teaches and suggests implementing a dipole speaker transmission line with acoustic resistance, such as a foam or fiber. See Boyden at col. 2 ll. 60–64. Foams are elastic materials. For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Claim 22 depends on claim 16 and further requires the following:
“further comprising a baffle.”
The obviousness rejection of claim 1, incorporated herein, based on the combined teachings of Petersen, Chow and Boyden shows the obviousness of adding a removable accessory with a transmission line to Petersen’s glasses temple piece to direct sound from dipole opening OT1 through the transmission line towards a user’s ear canal. One of ordinary skill in the art would have configured the accessory with a baffle as claimed to prevent out-of-phase sound from OT2 from destructively interfering with in-phase sound from OT1. Cf. Boyden at FIG.22 (depicting an L-shaped baffle dividing the front cavity coupled to the front of speaker 242 from the rear cavity coupled to the rear of speaker 242). For the foregoing reasons, the combination of the Petersen, the Chow and the Boyden references makes obvious all limitations of the claim.
Summary
Claims 1–22 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

7/2/2022